DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Objections
Claim 3 objected to because of the following informalities:  "an erosion spanning" in line 9 should read "an erosion shield spanning".  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autry (US 10843416).

Regarding claim 1, Autry teaches a winglet configured for attachment to a pressure side of a wing portion for an aircraft (structure used as a winglet #194, column 9, lines 64-67), the winglet comprising:
a first outer wall (#102),
a second outer wall (#104), and
one or more spars between the first outer wall and the second outer wall (#116),
wherein a first forward region of the first outer wall (#110) extends forward of the one or more spars (extends past #116, see Fig. 9), and a second forward region of the second outer wall (#112) extends forward of all of the one or more spars (extends past #116, see Fig. 9), and
wherein the first outer wall is a single-piece component with the second outer wall and/or with the one or more spars (#102/#104 folded at tail ends #106/#108; column 8, lines 33-41). 

Regarding claim 8, Autry teaches the winglet according to claim 1, wherein the first outer wall is unitary with the second outer wall (#102/#104 folded at tail ends #106/#108; column 8, lines 33-41).

Regarding claim 9, Autry teaches wherein the first outer wall is unitary with the one or more spars (co-cured, column 6, lines 5-6). 

	Regarding claim 19, Autry teaches a winglet configured for attachment to a pressure side of a wing portion for an aircraft (structure used as a winglet #194, column 9, lines 64-67), the winglet comprising:

		a first outer wall (#102) including a first forward region (#110),
		a second outer wall (#104) including a second forward region (#112), and
	one or more spars (#116) between the first outer wall and the second outer wall (Fig. 9), wherein the first forward region and the second forward region both extend forward of all of the one or more spars (See Fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 10843416) as applied to claims 1 and 19 above, and further in view of Douglas (US 8070100).

Regarding claim 2, Autry teaches the winglet according to claim 1. Autry does not appear to explicitly teach an erosion shield at the leading edge. Douglas teaches further comprising an erosion shield at a leading edge of the winglet (#33), wherein the erosion shield is non-unitary with the first outer wall (#22) and the second outer wall (#23; see Fig. 3), and the erosion shield spans a gap between a first forward region of the first outer wall extending forward of the one or more spars and a second forward region of the second outer wall extending beyond the one or more spars (Fig. 8), and


Regarding claim 26, Autry teaches the winglet of claim 19, further comprising a gap between the first forward region and the second forward region (see Fig. 9 between #110 and #112), wherein the gap extends in a spanwise direction of the winglet (Fig. 9). Autry does not explicitly teach an erosion shield spanning the gap. 
Douglas teaches an erosion shield spanning the gap (#33, Fig. 6), wherein the erosion shield includes a first spanwise aft edge (#43; column 4, lines 18-21) mounted to the first forward region (#23 via #50) and a second spanwise aft edge mounted to the second forward region (see previous, but with #22; column 4, lines 61-65). The structure of Autry is disclosed to be usable as a winglet, but is silent to the leading edge structure in the winglet configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Autry with the erosion shield gap cover of Douglas. Doing so would provide an aerodynamic leading edge for the winglet structure.

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 10843416) in view of Douglas (US 8070100).

Regarding claim 3, Autry teaches a winglet for attachment to a wing portion for an aircraft (structure used as a winglet #194, column 9, lines 64-67), the winglet comprising: 

a second outer wall (#104) including a second forward region (#112), 
one or more spars (#116) between the first outer wall and the second outer wall (Fig. 9), wherein the first forward region and the second forward region both extend forward of all of the one or more spars (Fig. 9); 
a gap between the first forward region and the second forward region (Fig. 9), wherein the gap extends in a spanwise direction of the winglet (Fig. 9), and 
wherein the first outer wall is a single piece with the second outer wall and/or with the one or more spars (#102/#104 folded at tail ends #106/#108; column 8, lines 33-41).
Autry does not appear to explicitly teach an erosion shield spanning the gap. 
Douglas teaches an erosion shield spanning the gap (#33), wherein the erosion shield includes a first spanwise aft edge (#43; column 4, lines 18-21) mounted to the first forward region (#23 via #50) and a second spanwise aft edge is mounted to the second forward region (see previous, but with #22; column 4, lines 61-65), 
wherein the erosion shield is non-unitary with the first outer wall and the second outer wall (#33 non unitary with #22 and #23, Fig. 3).

Regarding claim 6, Autry, as modified teaches the winglet according to claim 3. Douglas further teaches at least one feature attaching the erosion shield (#33) to the leading edge, wherein the at least one feature is at least one of: a captive nut, a threaded hole, contouring for cooperation with the erosion shield (bracket #50), a feature for forming an interference fit with the erosion shield (#28), and a feature configured for forming a snap fit with the erosion shield. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 10843416) in view of Douglas (US 8070100) as applied to claim 3 above, and further in view of Brice (US 20090101755).

Regarding claim 4, Autry, as modified, teaches the winglet according to claim 3. Autry does not teach the erosion shield is metal. Brice teaches wherein the erosion shield is a metal erosion shield or a metal alloy erosion shield (#33, [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Autry with the metal erosion shield of Brice. Doing so would allow the erosion shield to be made of a sturdier material and need less frequent repairs or replacement. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 10843416) in view of Douglas (US 8070100) and Brice (US 20090101755) as applied to claim 4 above, and further in view of Witte (US 20170050723).

Regarding claim 7, Autry, as modified, teaches the winglet according to claim 4. Autry is silent to the location of the winglet. Witte teaches wherein the winglet is configured to attach to a pressure side of the wing portion (#604, see lower blade in Fig. 1 as well). The structure of Autry is disclosed to be usable as a winglet, but is silent to the relative installation of the winglet to the wing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Autry with the winglet location of Witte. Witte shows this as a known location for a winglet and this winglet location would mitigate wing tip pressure loss. 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 10843416) as applied to claim 1 above, and further in view of Witte (US 20170050723).

Regarding claim 11, Autry teaches the winglet according to claim 1. Autry does not appear to explicitly teach an end cap at the tip of the winglet. Witte teaches comprising an end cap (#910/#912) attached at a tip of the winglet (#620/#626), wherein the end cap is non-unitary with the first outer wall and the second outer wall (Fig. 9). The structure of Autry is disclosed to be usable as a winglet, but is silent to the end cap in this configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Autry with the winglet end cap of Witte. Doing so would seal the winglet such that fluid does not enter the winglet (Witte: [0141]).

Regarding claim 12, Autry, as modified, teaches the winglet according to claim 11. Witte does recognize some winglet end caps are metal ([0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Autry with a metal end cap. Doing so would allow the end cap to be made of a sturdy material needing less frequent repairs or replacement.

Regarding claim 13, Autry, as modified, teaches the winglet according to claim 1. Witte further teaches one or more features configured to attach an end cap to a tip of the winglet (attachment opening #620/#626; [0244]).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 10843416) as applied to claim 1 above, and further in view of Pajard (US 8128032).



Regarding claim 15, Autry, as modified, teaches the winglet according to claim 14. Pajard further teaches wherein the winglet root comprises at least one protrusion (#12) for receipt into at least one corresponding hole of the wing portion in use (#9).

Regarding claim 16, Autry, as modified, teaches the winglet according to claim 15. Pajard further teaches wherein the, or each, protrusion has a root located in the recess (Fig. 2).

Regarding claim 17, Autry, as modified, teaches the winglet according to claim 15. Pajard further teaches wherein the, or each, protrusion has a tip located in the recess (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647